DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the claim set filed on 15 NOVEMBER 2021, Applicant has amended Claims 1, 3, 6, 8-10 and 12. Claims 2 and 4 are cancelled. Current pending claims are Claims 1, 3 and 5-15 are pending and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 15 NOVEMBER 2021, with respect to the objection to the abstract, the 112(f) interpretation, the 112(b) rejection have been fully considered and are persuasive.  The objection to the abstract, the 112(f) interpretation, the 112(b) rejection has been withdrawn. 
Response to Arguments
In response to the Applicant's amendments, the grounds of rejection for Claims 1-15 are modified compared to the previous action due to the amendment, however rely on the same prior art.  The amendment to Claim 1 are addressed below. 
In response to amendment of ‘a drive unit 
In response to the amendment of ‘an air pressure control piping 
In response to the newly added portions to claim 1; the drive unit has a dent portion on a side where the processing unit is disposed; Figure 5, [0055], groove 50A.
In response to the newly added portions of claim 1; and at least three of the dent portions of the drive unit are formed between the plurality of containers, [0053], Figure 1 and 6. In [0053], the holder body 50 is part of the cartridge 2 (drive unit) and the disclosure states that the larger number of liquid transports points in the cartridge 1 (processing unit) the more complicated the air pressure flow path of the cartridge holder body 50 is.  The number of cylinders in the air cylinder mechanism increases with increase in the number of liquid transport points.  Seen from the top down view in Figure 1, the cartridge 1 has a large number of liquid transport points, so this would mean there are is also a large number of cylinders in the air cylinder mechanism and a large number of grooves provided in the cartridge 2/holder body 50.  This reads on there being more dent portions in the cartridge.  While Figures 4-6 are only taken along a single line A-A and only one groove is shown, it can be seen in Figure 1 there are at least three dent portions as required by the claim language.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least three of the dent portions" in the second to last line of the newly amended claim.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 1, in the fourth to last line, there is only a single ‘dent portion’ that is claimed.  However, in the second to last line, there is reference to ‘at least three of the dent portions’.  Since there is only one dent portion initially claim, there is lack of antecedent basis for ‘at least three’ dent portions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIMURA, US Publication No. 2015/0151295 A1, submitted on the Information Disclosure Statement on 23 JUNE 2020; US Patent Documents Cite No. A1.
Applicant’s invention is drawn towards a device, a specimen-processing device. 
Regarding Claim 1, the reference KIMURA discloses a specimen-processing device, Figure 1, comprising: a processing unit, Figure 1, [0036], cartridge 1, having a first flow path through which a liquid flows on a lower- surface side, Figure 4, [0045], groove 36; a drive unit, Figure 1, [0036], cartridge holder 2, piping the drive unit has a dent portion on a side where the processing unit is disposed, Figure 5, [0055], groove 50A; and at least three of the dent portions of the drive unit are formed between the plurality of containers, [0053], Figure 1 and 6. 
Examiner’s Note: in regards to the at least three of the dent portions of the drive unit, in [0053], the holder body 50 is part of the cartridge 2 (drive unit) and the disclosure states that the larger number of liquid transports points in the cartridge 1 (processing unit) the more complicated 
Additional Disclosures Included are: Claim 3: wherein the specimen-processing device according to claim 1 piping Claim 5: wherein the specimen-processing device according to claim 1, wherein the plurality of containers include a specimen well, an air intake well, a specimen disposal well, a stirring well, a reagent well, and a mixed liquid discharge well, Figure 17, [0038].; Claim 11: wherein the specimen-processing device according to claim 1, wherein one of the plurality of containers acts as a stirring well for stirring a plurality of liquids, [0075].; Claim 12: wherein the specimen-processing device according to claim 11, further comprising first and second liquid flow paths branched from the stirring well, Figure 16, [0075], chamber 39 has channel extending from there, Figure 17, wherein the drive unit has a dent portion below an end, remote from the stirring well, of each of the first and second liquid flow paths, Figure 5, and each of the dent portions below the end of each of the second liquid flow path the two dent portions communicate with the air pressure control piping Claim 13: wherein the specimen-processing device according to claim 12, wherein the drive unit depressurizes the dent portion of a stirring inlet to draw the plurality of liquids joined in the stirring well using the first liquid flow Claim 14: wherein the specimen-processing device according to claim 13, wherein the drive unit pressurizes, after drawing the plurality of liquids from the stirring well into the second liquid flow path, the dent portion of the stirring inlet to return the plurality of liquids from the first liquid flow path to the stirring well, and returns the plurality of liquids from the second liquid flow path to the stirring well, [0075], pull and push, back and forth of liquids in in channel 36 with motion of member 31 in chamber 39.; and Claim 15: wherein the specimen-processing device according to claim 14, wherein the drive unit repeatedly draws the liquids into the first liquid flow path and the second liquid flow path and returns the liquids from the first flow path and the second liquid flow path, [0075].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over KIMURA, US Publication No. 2015/0151295 A1, submitted on the Information Disclosure Statement on 23 JUNE 2020; US Patent Documents Cite No. A1, and further in view of NAGAOKA, US Publication No. 2016/0016167 A1, submitted on the Information Disclosure Statement on 23 JUNE 2020; US Patent Documents Cite No. A2.
Regarding Claim 6, the KIMURA reference discloses the claimed invention, but is silent in regards to wherein the processing unit includes a quantity-determining flow path for determining quantity of the liquid, and at least four branch flow paths branched from the quantity-determining flow path, the drive unit has a dent portion below an end, remote from the quantity-determining flow path, of each of the four branch flow paths, each dent portion below the end of each of the four branch flow paths 
However, KIMURA does discloses that in [0053], the holder body 50 is part of the cartridge 2 (drive unit) and the disclosure states that the larger number of liquid transports points in the cartridge 1 (processing unit) the more complicated the air pressure flow path of the cartridge holder body 50 is.  The larger number of liquid transport points and liquid transport channels 36, [0038] in the cartridge 1 the larger number of dent portions are expected. The number of cylinders in the air cylinder mechanism increases with increase in the number of liquid transport points.  This reads on there being more dent portions in the cartridge, including at least four.  While Figures 4-6 are only taken along a single line A-A and only one groove is shown, it can be seen in Figure 1 there are at least three dent portions as required by the claim language.   
The NAGAOKA reference discloses a specimen-processing device, Figure 1-3, comprising: a processing unit, Figure 1-3, that includes a quantity-determining flow path for determining quantity of the liquid, Figure 3A-C, and at least four branch flow paths branched from the quantity-determining flow path, Figure 3A-C, two branched portions on channel 11 and channel 112, in two directions, the drive unit has a dent portion below an end, remote from the quantity-determining flow path, of each of the four branch flow paths, and each dent portion below the end of each of the four branch flow paths 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the processing unit to include a quantity-determining flow path so that a defined volume or quantity of liquid is already measured for used in the device. 
 Additional Disclosures Included are: Claim 7: wherein the specimen-processing device according to claim 6, wherein two of the four branch flow paths act as liquid-feeding flow paths through which the liquid is fed, Figure 3A-3C, branched channel 111 and 112, that leads to container 43, [0056], and remaining two of the four branch flow paths act as air-feeding flow paths through which the air is fed, Figure 3A-3C, branched channel 111 and 112, from containers 51 and 52 have air pressure applied, [0043].; Claim 8: wherein the specimen-processing device according to claim 7, further comprising a set of a flow path and dent portion provided upstream or downstream of each of the liquid-feeding flow paths, Figure 3C, [0043], flow passages 81 and 82, and a set of a flow path and dent portion provided upstream or downstream of each of the air-feeding flow paths, Figure 3C, flow passages 101 and 102, the dent portions communicating with the air pressure control piping Claim 9: wherein the specimen-processing device according to claim 7, further comprising two sets of flow paths and dent portions provided upstream or downstream of each of the liquid-feeding flow paths, Figure 3C, [0043], flow passages 81 and 82, and two sets of flow paths and dent portions provided upstream or downstream of each of the air-feeding flow paths, Figure 3C, flow passages 101 and 102, the dent portions communicating with the air pressure control piping Claim 10: wherein the specimen-processing device according to claim 8, wherein the air pressure control piping .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797